Per Curiam.
The direction in regard to the merits seems to have been misconceived; but as there is another point in the cause which is decisive of it, a particular examination of any thing else is deemed unnecessary. By the Act of 1810, the ancient and exclusive jurisdiction of the Common Picas, seems to have been studiously preserved in actions “where the title to lands and tenements may come in question;” and undoubtedly want of title as importing want of consideration, may come in question in an action for the price of land. That the word ‘may’ was not intended to mean ‘shall,’ is evident from the want of provisions to transfer tbecause to the Common Pleas on the setting up of a defence which should involve a fact inconsistent with the justice’s jurisdiction; such for instance as is found in the act for regulating attachments before justices of the peace. But the point has, we believe, been already decided in a case not yet reported; and the law is considered as settled.
Judgment reversed.